Fourth Court of Appeals
                               San Antonio, Texas
                                      April 17, 2019

                                   No. 04-19-00118-CR

                                    Steven ROBLES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012CR4962-W1
                         Honorable Jennifer Peña, Judge Presiding

                                         ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Appellant’s motion to obtain records and motion for a stay in
abeyance are DENIED.

      It is so ORDERED on April 17, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court